Exhibit 10.2

JOINDER TO

STOCKHOLDERS AGREEMENT

Reference is made to that certain Stockholders Agreement, dated as of
November 2, 2011, by and among Change Healthcare, Inc. (a Delaware corporation
formerly known as Beagle Parent Corp. (the “Company”)), Change Intermediate
Holdings, Inc. (a Delaware corporation formerly known as Beagle Intermediate
Holdings, Inc.), Change Healthcare Holdings, Inc. (a Delaware corporation
formerly known as Emdeon Inc., successor by merger to Beagle Acquisition Corp.)
and the Stockholders from time to time party thereto (the “Stockholders
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to them in the Stockholders Agreement.

On or about the date hereof, the undersigned (the “Transferee”) has received
shares of the common stock of the Company from Blackstone. Pursuant to Sections
4.2 and 4.6 of the Stockholders Agreement, the Transferee hereby agrees to join,
become a party to and be bound by, as a Sponsor, the Stockholders Agreement.
Transferee further acknowledges and agrees (i) that all such Shares shall remain
Sponsor Shares and shall be subject to all of the provisions of the Stockholders
Agreement, and (ii) that it shall assume, with respect to such Company Shares,
all of Blackstone’s rights and obligations under the Stockholders Agreement and
any other agreement or instrument executed by Blackstone in respect of the
Company Shares.

 

CHANGE AGGREGATOR L.P. By:  

Change Aggregator GP L.L.C., its

general partner

By:  

Blackstone Management Associates

VI L.L.C., its managing member

By:   BMA VI L.L.C., its sole member By:   /s/ Vikrant Sawhney   Name:   Vikrant
Sawhney   Title:     Senior Managing Director

 

Acknowledged and Agreed: CHANGE HEALTHCARE, INC. By:   /s/ Gregory T. Stevens
Name:   Gregory T. Stevens Title:   General Counsel and Secretary



--------------------------------------------------------------------------------

JOINDER TO

STOCKHOLDERS AGREEMENT

Reference is made to that certain Stockholders Agreement, dated as of
November 2, 2011, by and among Change Healthcare, Inc. (a Delaware corporation
formerly known as Beagle Parent Corp. (the “Company”)), Change Intermediate
Holdings, Inc. (a Delaware corporation formerly known as Beagle Intermediate
Holdings, Inc.), Change Healthcare Holdings, Inc. (a Delaware corporation
formerly known as Emdeon Inc., successor by merger to Beagle Acquisition Corp.)
and the Stockholders from time to time party thereto (the “Stockholders
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to them in the Stockholders Agreement.

On or about the date hereof, the undersigned (the “Transferee”) has received
shares of the common stock of the Company from H&F. Pursuant to Sections 4.2 and
4.6 of the Stockholders Agreement, the Transferee hereby agrees to join, become
a party to and be bound by, as a Sponsor, the Stockholders Agreement. Transferee
further acknowledges and agrees (i) that all such Shares shall remain Sponsor
Shares and shall be subject to all of the provisions of the Stockholders
Agreement, and (ii) that it shall assume, with respect to such Company Shares,
all of H&F’s rights and obligations under the Stockholders Agreement and any
other agreement or instrument executed by H&F in respect of the Company Shares.

 

H&F ECHO HOLDINGS, L.P. By:   H&F Echo GP, L.L.C., its general partner By:  
Hellman & Friedman Investors VI, L.P., its managing member By:   Hellman &
Friedman LLC, its general partner By:   /s/ P. Hunter Philbrick   Name:   P.
Hunter Philbrick   Title:     Managing Director

 

Acknowledged and Agreed: CHANGE HEALTHCARE, INC. By:   /s/ Gregory T. Stevens
Name:   Gregory T. Stevens Title:   General Counsel and Secretary